           Case 1:18-vv-01356-UNJ Document 44 Filed 06/29/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1356V
                                         UNPUBLISHED


    WILLIAM C. FINNEY, as Personal                            Chief Special Master Corcoran
    Representative of the Estate of
    JEAN FINNEY, Deceased,                                    Filed: May 26, 2020

                         Petitioner,
    v.                                                        Special Processing Unit (SPU); Joint
                                                              Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                   (Flu) Vaccine; Guillain-Barre
    HUMAN SERVICES,                                           Syndrome (GBS)

                        Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                               DECISION ON JOINT STIPULATION1

        On September 5, 2018, William C. Finney, as personal representative of the
estate of Jean Finney filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner
alleges that the decedent suffered GBS and subsequent death related to an adverse
reaction to the influenza vaccination she received on November 10, 2017. Petition at 1,
3; Stipulation, filed May 26, 2020, at ¶ 4. Petitioner further alleges that the vaccination
was administered in the United States, the death was the sequela of her injury, and that
there has been no prior award or settlement of a civil action for damages on behalf of
the decent as a result of her injury or death. Petition at 1, 3; Stipulation at ¶¶ 3-5.
“Respondent denies that the flu vaccine cause Mrs. Finney’s alleged GBS, any other
injury, or her death.” Stipulation at ¶ 6.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-01356-UNJ Document 44 Filed 06/29/20 Page 2 of 7




       Nevertheless, on May 26, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $240,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
        Case 1:18-vv-01356-UNJ Document 44 Filed 06/29/20 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                                     )
WILLIAM C. FINNEY, as Personal                       )
Representative of the Estate of                      )
JEAN FINNEY, deceased,                               )
                                                     )       No. 18-13S6V
                      Petitioner,                    )       Chief Special Master Corcoran
                                                     )       ECF
V.                                                   )
                                                     )
SECRETARY OF HEAL TH AND                             )
HUMAN SERVICES,                                      )
                                                     )
                      Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       I. William C. Finney ("petitioner"), as personal representative of the estate of Jean

Finney ("Mrs. Finney"}, deceased, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries and death allegedly related to Mrs. Finney's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2. Mrs. Finney received the flu vaccine on November 10, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that as a result of receiving the flu vaccine, Mrs. Finney suffered

Guillain-Barre Syndrome ("GBS"). Mrs. Finney passed away on February 14, 2018. Petitioner

further alleges that Mrs. Finney's death was the sequela of her alleged vaccine-related injury.
            Case 1:18-vv-01356-UNJ Document 44 Filed 06/29/20 Page 4 of 7




        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on behalf of Mrs. Finney as a result of her alleged condition or her death.

        6. Respondent denies that the fu vaccine caused Mrs. Finney's alleged GBS, any other

injury, or her death.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

            A lump sum of $240,000.00 in the form of a check payable to petitioner as personal
            representative of the estate of Jean Finney. This amount represents compensation for
            all damages that would be available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)( l ), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
        Case 1:18-vv-01356-UNJ Document 44 Filed 06/29/20 Page 5 of 7




        11. Payments made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject to the

availability of sufficient statutory funds.

       12. Petitioner represents that he presently is, or within 90 days of the date of judgment

will become, duly authorized to serve as the Personal Representative of the Estate of Jean Finney

under the laws of the State of Texas. No payments pursuant to this Stipulation shall be made

until petitioner provides the Secretary with documentation establishing his appointment as the

Personal Representative of the Estate of Jean Finney. If petitioner is not authorized by a court of

competent jurisdiction to serve as the Personal Representative of the Estate of Jean Finney at the

time a payment pursuant to this Stipulation is to be made, any such payment shall be paid to the

party or parties appointed by a court of competent jurisdiction to serve as Personal

Representative of the Estate of Jean Finney upon submission of written documentation of such

appointment to the Secretary.

       13. In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in his individual capacity, and as the Personal Representative

of the Estate of Jean Finney, on behalf of Mrs. Finney's heirs, executors, administrators,

successors or assigns, does forever irrevocably and unconditionally release, acquit and discharge

the United States and the Secretary of Health and Human Services from any and all actions or

causes of action (including agreements, judgments, claims, damages, loss of services, expenses

and all demands of whatever kind or nature) that have been brought, could have been brought, or

could be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300 aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of Mrs.
        Case 1:18-vv-01356-UNJ Document 44 Filed 06/29/20 Page 6 of 7




Finney resulting from, or alleged to have resulted from, the flu vaccine administered on

November 10, 2017, as alleged in a Petition filed on September 5, 2018, in the United States

Court of Federal Claims as petition No. 18-1356V.

        14. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

confonnity with a decision that is in complete confonnity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        15. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended. There

is absolutely no agreement on the part of the parties hereto to make any payment or do any act or

thing other than is herein expressly stated and clearly agreed to. The parties further agree and

understand that the award described in this Stipulation may reflect a compromise of the parties'

respective positions as to liability and/or amount of damages.

       16. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused Mrs. Finney's alleged OBS

or any other injury or her death.

       17. All rights and obligations of petitioner in his capacity as the Personal Representative

of the Estate of Jean Finney shall apply equally to petitioner's heirs, executors, administrators,

successors, and/or assigns.

                                     END OF STIPULATION


I

I

I
         Case 1:18-vv-01356-UNJ Document 44 Filed 06/29/20 Page 7 of 7




Respectfully submitted,

PETITIONER:
                          (
 u)'.,u        ~
WILLIAMC. ~          ~ 7/
ATI'ORNEYOFRECORDFOR
PETITIOt~~:



                                            CATimlUNE E. REEVES
                                            Deputy Di.rector
                                            Torts Branch
                                            Civil Division
Sarasota, FL 34236                          U.S. Department of Justice
Tel: (888) 952-5242                         P.O. Box 146
dstadelnikas@mctlawyers.com                 Benjamin Franklin Station
                                            Washington, DC 20044-0146




                                            ~=-6~~
AUTIIORIZED REPRESENTATIVE OF               ATIURNEYOFRECORDFOR
THE SECRETARY OF HEALTII AND
HUMAN SERVICES:

_uJaA.d s~~#'!,-                             ~~                          ~'-
TAMARA OVERBY                                CLA!~ANGI
Ac:.1:ing Director, Division of              Senior Trial Attorney
Injury Compensation Programs (DICP)          Torts Branch, Civil Division
Healthcare Systems Bureau                    U.S. Department of Justice
U.S. Department of Health                    P.O. Box 146
and Human Services                           Benjamin Franklin Station
5600 Fishers Lane                            Washington, D.C. 20044-0146
Parklawn Building, Stop-08N146B              Tel: (202) 919-6599
Rockville, MD 20857                          daudia.gangi@usdoj.gov


Dated:   s   J,c. />-v
